April 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

      GEORGE FLEMING AND FLEMING & ASSOCIATES, L.L.P., Appellants

NO. 14-12-00299-CV                      V.

                    CAROLYN B. ALVAREZ, ET. AL., Appellees
                           ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on February 17, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.